Title: To James Madison from John Gavino, 9 September 1803 (Abstract)
From: Gavino, John
To: Madison, James


9 September 1803, Gibraltar. No. 131. Enclosed in his no. 130 was a copy of Bainbridge to Simpson, reporting the capture of the Moroccan ship Mirboka (22 guns) and the retaking of the American brig Celia, Captain Dervin. “I sent Mr: Simpson Capn: Baimbridges Letter by an Express Boat who reachd him 18 hours before any other account got there.” Has learned that Simpson was confined one night by Governor Hashash “and released next day under Bail of all the Consuls.” Encloses dispatches from Simpson. “Hashash denies having given any orders to Capture American Vessels but Capn: Baimbridge told me he had Possession of them.” Bainbridge anchored at Gibraltar with the two other ships on 1 Sept., “remaind about 3 hours and went to Explore the Western Coast,” searching for the 32-gun ship. On his arrival Bainbridge was quarantined. Received a message from Sir Thomas Trigge, the commander of Gibraltar, “expressing his wish that the Prize &ca: might be removed from this Port, being apprehensive the Emperour of Morrocco might Suspend the supplys of Provisions coming to this Fortress.” “After several Conferences and my producing the 23d: & 25: Articles of the Treaty it was settled that Evening that the Philadelphia & Celia should be admitted next Morning” and that the Mirboka should remain three or four days in quarantine. Applied for the Mirboka’s admittance after the period had elapsed and received a letter from Trigge admitting the ship. Encloses a copy of this letter and of his reply. “The Celia is released and ready to proceed on her Voyage.” It has been “hinted” to him that, should war break out between the U.S. and Morocco, the use of Gibraltar as a rendezvous for U.S. warships would be “a matter of Consideration in the present Critical times as the Garrison is Supplied” from Morocco. Believes “some application should be made to … Great Britain for the necessary orders being sent the Commander of this Garrison on the subject.” Has “received no late Accounts of our Ships of Warr to the East.”
 

   
   RC and enclosures (DNA: RG 59, CD, Gibraltar, vol. 2). RC 4 pp.; docketed by Wagner as received 7 Nov. For surviving enclosures (docketed by Wagner), see n. 3.



   
   Gavino to JM, 1 Sept. 1803.



   
   Article 23 of the Jay treaty between Great Britain and the U.S. required that warships of each of the two countries be “hospitably received in the Ports of the other.” Article 25 made it “lawful for the Ships of war and Privateers belonging to” Great Britain and the U.S. “to carry whithersoever they please the Ships and Goods taken from their Enemies” without paying admiralty fees, being “detained or seized,” or submitting to the judgment of an admiralty court (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:261, 262).



   
   Enclosed are copies of Trigge to Gavino, 6 Sept. 1803 (1 p.; printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:21–22), admitting the Mirboka to pratique on the condition that Gavino ensure “that it is not intended to Sell, or in any manner to dispose of the ship or any part of her stores in this Port,” and Gavino to Trigge, 6 Sept. 1803 (1 p.; printed ibid., 3:22), refusing to accept Trigge’s condition. Though convinced that the ship and cargo would not be sold, Gavino refused “to enter into stipulations of the kind” and requested the ship’s admittance without reservation.



   
   A full transcription of this document has been added to the digital edition.

